DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 20 June 2020.
Claims 1-7 are currently pending and have been examined.


Drawings
The drawings are objected to because Figures 5 to 10 are improper as they are or contain photographs, but the concepts could practicably be depicted in a line drawing (37 CFR 1.84(b)(1)) and because the text is not legible (37 CFR 1.84(b)(1)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 states “over the server”. It is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim (i.e. whether the server is supposed to be the network or the limitation is supposed to recite to the server), the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-6) and machine (claim 7) which recite steps of a client device; and
a collection of clinical and non-clinical data; and wherein the said clinical and said non-clinical data on the said client device is collected at a hospital location; and wherein the said clinical and said non-clinical data on the said client device is collected at the said hospital location, across a plurality of functional modules; and wherein one of said plurality of functional modules is an electronic data collection (EDC) system; and wherein one of said plurality of functional modules is an electronic patient reported outcome (ePRO) system; and wherein one of said plurality of functional modules is an electronic informed consent (eICF) system; and wherein one of said plurality of functional modules is an automatic medical coding (Coder) system; and wherein one of said plurality of functional modules is an interactive response technology (IRT) system; and wherein one of said plurality of functional modules is a clinical trial management system (CTMS) system; and wherein the said clinical and said non-clinical data on the said client device is collected at the said hospital location, across the said functional modules, with access control to each functional stake holder; and wherein linking the said clinical and said non-clinical data, collected at the said hospital location, across the said functional modules, through a central gateway; and wherein transmitting the said clinical and said non-clinical data to the server over the network, for access to sponsors.

Step 2A Prong 1
These steps of a medical unification tool, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from precludes the step from managing personal behavior or relationships or interactions between people by collecting and linking data from various sources and providing access to the linked data to various stakeholders. This could be analogized to manual file keeping operations, but for the recitation of generic computer components. For example, but for the language describing steps as performed by using a server and 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, reciting particular aspects such as a computer, a network https wit TLS, websockets using wss, network may include sftp, sponsors may include pharma, biotech, etc., integration with medical devices, and the hospital seamlessly interacting with said sponsor methods for organizing human activity but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as wherein linking the said clinical and said non-clinical data, collected at the said hospital location, across the said functional modules, through a central gateway amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020] to [0089], see MPEP 2106.05(f))

claims 2-6 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-6 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to mere instructions to apply an exception in particular fields such as linking the said clinical and said non-clinical data, collected at the said hospital location, across the said functional modules, through a central gateway, e.g., a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. v. CLS Bank, MPEP 2106.05(f), and Intellectual Ventures I LLC v. Erie Indem. Co., MPEP 2106.05(g).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj et al. (US20030208378A1) in view of Westow et al. (CN105389619B).
Regarding claim 1, Thangaraj discloses a client device ([0019] “For example, data can be captured from a wide variety of user-operated devices (e.g. web browsers, PDAs, legacy systems, and IVR/FAX devices)….”)
a collection of clinical and non-clinical data ([0019] “The system also allows data to be captured from and provided to a number of different data sources regardless of data format….Similarly, data produced by various processing modules (e.g., reports) is converted from the common format to one suitable for a receiving device operated by the user who is to receive the data (e.g., a web browser, etc.). The reformatted data is then sent to the user, e.g., via the Internet.”)
wherein the said clinical and said non-clinical data on the said client device is collected at a hospital location ([0091] “A centralized, common repository, however, enables the efficient management of all collected data as well as managing access to functionalities exposed via addition of new components or hardware.” [0075] “Sites in a clinical trial environment are typically hospitals or educational institutions that recruit patients.”)
wherein the said clinical and said non-clinical data on the said client device is collected at the said hospital location, across a plurality of functional modules ([0060] “Professional services module 44 provides user base 12 with access to a host of services related to the conduct of the clinical trial. Examples include data assembly, data validation, and construction of reports in various user-defined formats.” [0075] “Sites in a clinical trial environment are typically hospitals or educational institutions that recruit patients.”)
wherein one of said plurality of functional modules is an electronic data collection (EDC) system ([0060] “Professional services module 44 provides user base 12 with access to a host of services related to the conduct of the clinical trial. Examples include data assembly, data validation, and construction of reports in various user-defined formats.”)

Additionally, the applicant has admitted in [0004] of the specification that the EDC module is known in the art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the 
wherein one of said plurality of functional modules is an electronic patient reported outcome (ePRO) system ([0118] “Adverse Event Management: Adverse events are unforeseen medical emergencies that require immediate attention by a physician and require regulatory follow-up. This module provides a customizable workflow to adapt to the business processes at a pharma and the consequent reporting to the FDA.”)

Additionally, the applicant has admitted in [0004] of the specification that the ePRO module is known in the art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as "prior art" to be an admission that what was pictured was prior art relative to applicant’s improvement) (MPEP 2129).
wherein one of said plurality of functional modules is an electronic informed consent (eICF) system ([0127] “Node 186a runs a script in module 188a to confirm with the patient that he or she consents to participate in the trial.”)

Additionally, the applicant has admitted in [0004] of the specification that the eICF module is known in the art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the 
wherein one of said plurality of functional modules is an interactive response technology (IRT) system ([0114] “IVR: Interactive voice response (IVR) systems are used as an alternative form of data entry. This module provides an automated solution to capture data using IVR.”)

Additionally, the applicant has admitted in [0004] of the specification that the IRT module is known in the art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as "prior art" to be an admission that what was pictured was prior art relative to applicant’s improvement) (MPEP 2129).
wherein one of said plurality of functional modules is a clinical trial management system (CTMS) system ([0105] “Project Management: This is a web based project management module that links resources, budgets and time with actual trial data. This module allows the creation of Gantt, Pert and other project management tools.”)

Additionally, the applicant has admitted in [0004] of the specification that the CTMS module is known in the art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as "prior art" to be an admission that what was pictured was prior art relative to applicant’s improvement) (MPEP 2129).
wherein the said clinical and said non-clinical data on the said client device is collected at the said hospital location, across the said functional modules, with access control to each functional stake holder ([0016] “The clinical trial management system of the invention provides a base of users that participate in the clinical trial with a comprehensive clinical trial solution that enables each user to enter, retrieve, and manage data, as well as obtain the products of data processing (e.g., in the form of reports) according to that user's role in the clinical trial. In addition, because it is Internet-based, the system provides the user base with access to ancillary services useful in conducting the clinical trial, for example, data assembly and verification, and access to help, educational, and other commercial on-line services.” [0075] “Sites in a clinical trial environment are typically hospitals or educational institutions that recruit patients.”)
wherein linking the said clinical and said non-clinical data, collected at the said hospital location, across the said functional modules, through a central gateway ([0075] “Sites in a clinical trial environment are typically hospitals or educational institutions that recruit patients.” [0091] “A centralized, common repository, however, enables the efficient management of all collected data as well as managing access to functionalities exposed via addition of new components or hardware.”)
wherein transmitting the said clinical and said non-clinical data to the server over the network, for access to sponsors ([0117] “The clinical trial server captures and maintains in the audit log information about changes to 

Thangaraj does not explicitly disclose however Westow teaches wherein one of said plurality of functional modules is an automatic medical coding (Coder) system ([pg. 15] “The graph may also be updated periodically with reference information, such as information from national provider registries, medical reference information, code sets, geographic information, and the like.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Thangaraj’s techniques for managing clinical trials with Westow’s techniques for connections in a health ecosystem. The motivation for the combination of Thangaraj and Westow is to facilitate connectivity and integration in a healthcare ecosystem (See Westow, Background).
Regarding claim 2, Thangaraj discloses wherein the processor-based device is a computer; and wherein the processor-based device is a tablet; and wherein the processor-based device is a smartphone ([0088] “A data source 128 can be any data entry device, including a Web page, a PDA, a Wireless Phone, etc.”)

Thangaraj does not explicitly disclose however Westow teaches wherein the said client device is a processor-based device that can be connected to the said network ([pg. 6] “The example processor 130 includes hardware and/or software that configures the hardware to perform one or more tasks and/or implement a particular system configuration. The example processor 130 processes data received at the input 110 and produces results that may be provided to one or more of the output 120, the memory 140, and the communication interface 150.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Thangaraj’s techniques for managing clinical trials with Westow’s techniques for connections in a health ecosystem. The motivation for the combination of Thangaraj and Westow is to facilitate connectivity and integration in a healthcare ecosystem (See Westow, Background).
Regarding claim 4, Thangaraj discloses wherein the said sponsors may include pharmaceutical, biotech, medical devices companies, academic institutions or research organizations running clinical trials ([0046] “Many pharmaceutical and device companies have one or more of these so-called “legacy” systems in-house.”)
Regarding claim 5, Thangaraj discloses wherein the collection of the said clinical and said non-clinical data on the said client device, via integration with medical devices ([0098] “Data capture: Referring to FIG. 8, the system (management center 40) can accept various sets of inputs from a multitude of input devices which communicate with the functional components using a wide variety of communication protocols, which are collectively represented by network 150……This mechanism enables the system to seamlessly integrate any current or future devices without modifying or implementing much of the existing system.”)
Regarding claim 6, Thangaraj discloses further ensuring the said healthcare professional at the said hospital can seamlessly interact with the said sponsor ([0112] “The module also contains a workflow component to facilitate business processes of a trial or a sponsor. Workflows for document approval can be modeled so that the necessary signatures and approvals are electronically captured and stored with audit trials.”)
Regarding claim 7, Thangaraj wherein the said client device in communication with the said server device over the said network ([0020] “The clinical data interchange feature of the system allows clinical trial participants to exchange information electronically in a seamless manner. The CDIP packages and transports clinical data objects from one application to another over any communication network used by the system.”)
wherein the said clinical and said non-clinical data captured at the said hospital is transmitted over the said server ([0117] “The clinical trial server captures and maintains in the audit log information about changes to the data entered into the clinical trial server.”)
wherein the said clinical and said non-clinical data is transmitted over the said server through the said central gateway ([0075] “Sites in a clinical trial environment are typically hospitals or educational institutions that recruit patients.” [0091] “A centralized, common repository, however, enables the efficient management of all collected data as well as managing access to functionalities exposed via addition of new components or hardware.”)
wherein the said clinical and said non-clinical data at the said server is accessed by the said functional stake holders ([0016] “The clinical trial management system of the invention provides a base of users that participate in the clinical trial with a comprehensive clinical trial solution that enables each user to enter, retrieve, and manage data, as well as obtain the products of data processing (e.g., in the form of reports) according to that user's role in the clinical trial.” [0075] “Sites in a clinical trial environment are typically hospitals or educational institutions that recruit patients.”)
wherein the said clinical and said non-clinical data through the said central gateway is transmitted to the said sponsors ([0014] “The methods include communicating with the clinical trial server to download images from among the stored clinical trial data, authenticating users into the clinical trial system based on user privileges associated with the users, analyzing the images and providing results of the analyzing to the clinical trial server over a secure Internet link for integration with the stored clinical trial data.”)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj et al. (US20030208378A1) in view of Rathinavel (Design and Implementation of a Secure Web Platform For a Building Energy Management Open Source Software).
Regarding claim 3, Thangaraj discloses wherein the said clinical and said non-clinical data is transmitted to the said server through the said network through secured protocols, for access to the said sponsors ([0014] “The methods include communicating with the clinical trial server to download images from among the stored clinical trial data, authenticating users into the clinical trial system based on user privileges associated with the users, analyzing the images and providing results of the analyzing to the clinical trial server over a secure Internet link for integration with the stored clinical trial data.”)

Thangaraj does not explicitly disclose however Rathinavel teaches wherein the said network may include https with TLS ([pg. 19] “The article in [62] discusses using SSL/TLS security for Web socket security similar to HTTPS.”)
wherein the said network may include websockets using wss ([pg. 68] “A new Web socket instance is created, providing the new object with a URL that represents the end-point for every device type. A ws:// (for a Web socket) or a wss:// (for a secure Web socket) connection is used.”)
wherein the said network may include sftp ([pg. 117] “Use of SSH for console access and FTP/SFTP for file access will greatly avoid information leaks via the network.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Thangaraj’s techniques for managing clinical trials with Rathinavel’s techniques for developing a secure web platform. The motivation for the combination of Thangaraj and Rathinavel is to securely monitor, schedule, control, and perform functions needed for a BEM system (See Rathinavel, Background).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626